ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Weatherford Group, Inc.                      )      ASBCA Nos. 59317, 59853
                                             )
Under Contract No. W91JA4-11-C-4005          )

APPEARANCE FOR THE APPELLANT:                       Keith L. Baker, Esq.
                                                     Barton, Baker, Thomas & Tolle, LLP
                                                     McLean, VA

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Julie A. Glascott, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 29 October 2015




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59317, 59853, Appeals of
Weatherford Group, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals